Citation Nr: 0730396	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-43 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
chronic low back strain, from January 28, 2004, to November 
3, 2004.

Entitlement to an evaluation in excess of 40 percent for 
chronic low back strain, from November 4, 2004, forward.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from February 1955 to January 
1958, and from April 1962 through November 1979.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying an increased evaluation from the 10 percent assigned 
for chronic low back strain.  During the appeal period, in a 
February 2005 decision the RO granted an increased evaluation 
to 20 percent effective from November 4, 2004.  By a May 2007 
decision the RO granted a further increase, to 40 percent, 
effective from November 4, 2004.  

The Board remanded the case in November 2005 for a Travel 
Board hearing. That hearing having been conducted before the 
undersigned Veterans Law Judge, the case retuned to the Board 
for review.  The Board remanded the case in September 2005, 
based on the veteran's testimony at that hearing informing of 
more recent treatment pertinent to his claim.  The case now 
again returns to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

At his July 2006 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he intermittently has 
severe back pains with accompanying radiating pain down the 
right leg to the point that the right leg goes numb, and 
accompanying inability to straighten his back so that he has 
to stand in an awkward position.  He stated that when the 
exacerbations are very severe he can't get out of bed and has 
to stay in bed for at least three days, after which the 
symptoms subside.  He elaborated that his position in life 
allowed him to stay in bed during these exacerbations, but 
that his physical condition nonetheless prevented him from 
doing otherwise.  He contended that during these 
exacerbations he could not move his right leg to physically 
support himself, and had to use a cane or lean on something, 
adding that he did otherwise use a cane.

At the hearing, he added that recently he has begun having 
these severe back pain episodes every two to three weeks.  
However, he admitted that he did not always go to see his 
doctor when he had such episodes.  He testified that his 
primary care physician was at the Charleston Air Force Base 
(AFB), and that he saw her for his back problem, with his 
most recent visit to that physician six months before.   He 
noted that this physician stated that there was not much to 
be done for his episodes except to relax and let the 
condition subside.  She did prescribe medication for the 
pain.  He estimated that in the six months since his last 
medical visit he had a dozen such incapacitating episodes, or 
about 36 total days of incapacity over  the six months.  
However, a physician had never prescribed the bed rest he 
took for the exacerbations.  

At the hearing, the veteran contended, in effect, that the 
prior VA examination in February 2004 for his claimed low 
back strain had been inadequate, with the physician only 
testing his left leg and refusing to evaluate the functioning 
of his right leg despite the veteran's entreaties that he do 
so.
 
An August 2004 memorandum from the veteran's treating 
physician at the Charleston AFB indicates that the veteran 
reported symptoms including inability to lift the left leg 
and weakness in the left leg, as well as increased pain in 
the low back and down the left leg with increased use.  The 
physician noted that a straight leg raising test was positive 
on the left but negative on the right, and that the lower 
extremities appeared benign, though there were some 
diminished reflexes and weakness in the left lower extremity.  


A July 2004 treatment record of this same AFB physician 
informs that the veteran had requested a statement from her 
regarding episodes of exacerbation of his low back disorder.  
The record shows that she advised him that she could not 
provide such a statement because she had not examined him 
during a period of exacerbation.  She advised him to come in 
for an evaluation during an exacerbation period so that she 
could examine him then.  Charleston AFB treatment records 
have been obtained only up to October 2006.  
 
Charleston VA Medical Center (VAMC) records were obtained up 
to April 2007.  A March 2007 treatment record at that 
facility notes 'satisfactory range of motion in all joints,' 
but the degree to which this was a careful examination of the 
veteran's orthopedic functioning is unclear, since low back 
or lower extremities functioning was apparently not the focus 
of that visit.  

As detailed above, the veteran at his hearing emphasized that 
his low back disorder was substantially impairing him, due to 
severe exacerbations which he reports have been occurring 
with increasing frequency.  However, the obtained medical 
records do not reflect that the veteran has availed himself 
of medical treatment or evaluation during any such recent 
exacerbations, and hence no documentation of them is of 
record.  The Board is also troubled by the veteran's 
testimony about right lower extremity radiculopathy, whereas 
his treating physician in her August 2006 memorandum plainly 
documented left lower extremity radiculopathy, with none 
identified on the right.  It appears that either the veteran 
or his physician is mixing up his/her right and left sides, 
or a shift in the side of radiculopathy has occurred, or else 
the veteran's contentions of incapacitating radiculopathy 
cannot be supported by objective medical evidence.  

The Board also notes that recent Charleston AFB records from 
February and March of 2006 reflect that the veteran has long-
standing coronary artery disease, with cramps in the lower 
extremities noted in February 2006 as associated with 
potassium deficiency, and a quadruple coronary artery bypass 
graft performed in March 2006.  More recent treatment records 
have not been obtained to document whether the veteran's 
lower extremity symptoms have reduced or resolved with 
potassium supplementation and following recovery from the 
coronary artery bypass surgery.  

Generally, the degree of disabilities specified in the Rating 
Schedule is considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
However, if the frequency of exacerbations and amount of 
required bed rest is as the veteran states, and if this is 
due to the veteran's service-connected disability, and if 
this can be supported by documented medical treatment and 
medical prescription for that bed rest, a higher rating than 
the 40 percent currently assigned for the veteran's low back 
disorder may be in order.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007), and Note following.  

The Board must address questions of the nature and extent of 
the veteran's service-connected disability because the issue 
on appeal is for an increased evaluation for chronic low back 
strain, a condition which may be unrelated to the veteran's 
complained-of radiculopathy.  A medical opinion addressing 
the scope of the low back condition associated with the 
service-connected low back strain has yet to be obtained, and 
would seem to be necessary for an accurate rating evaluation 
of the veteran's service-connected disorder.  While a 
February 2004 VA examiner for compensation purposes noted 
that the veteran's straight leg raising responses were non-
physiologic, a more direct response to the questions posed in 
this case is required, as is a more contemporaneous response 
in light of the veteran's contentions of exacerbations of 
increasing severity.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Remand is in order to obtain a VA examination during 
one of the veteran's reportedly frequent, severe 
exacerbations of low back pain with radiculopathy, to address 
the medical questions raised yet unresolved by the record.  

The Board is confident that compliance with all notice and 
assistance requirements set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), its implementing regulations, 
and interpretive caselaw will be effected on remand, to the 
extent necessary.


In view of the foregoing, the case is REMANDED for the 
following action:

1.  Request that the veteran provide 
information about all instances of medical 
treatment (source, location, and dates of 
treatment) which he has received for his low 
back and lower extremities, and to specify 
when, if at all, he received treatment during 
an incapacitating (requiring bed rest) low 
back exacerbation.  Ask him to address whether 
any physician has attributed his claimed lower 
extremity symptoms to his current low back 
disorder, and the degree to which these are  
related to his low back strain resulting from 
injury in service, and whether this has been 
or may be documented in writing.  After 
securing the necessary authorization, the RO 
should request all such records, to include 
unobtained records from the Charleston AFB and 
the Charleston VAMC, and all attempts in this 
regard should be annotated for the file along 
with the results of the search for evidence.

2.  Thereafter, afford the veteran orthopedic 
and neurological examinations to ascertain the 
nature and extent of his low back strain, to 
include any associated degenerative disc 
disease and degenerative joint disease or 
other low back disability, and any associated 
radicular pathology.  An appropriate and 
timely letter notifying the veteran of the 
examination must be provided, asking that he 
arrange with the examining medical facility to 
conduct the examination during a period of 
incapacitating exacerbation.  All reasonable 
efforts should be made to conduct the 
examination during such a period of 
incapacitating exacerbation.  The letter 
should inform the veteran that if he fails to 
appear for a scheduled examination, without 
good cause shown, pursuant to 38 C.F.R. §  
3.655 (2007), his claim will be denied.  The 
claims folder must be made available to the 
examiners for review in association with the 
examinations.  All clinical and special test 
findings should be clearly reported, and 
pertinent orthopedic and neurological findings 
should be reported.  

a.  The examiners should address the 
nature and extent of disability due to the 
veteran's service-connected low back 
strain.  In this regard, the examiners 
should review the veteran's history of in-
service injury and residual disability, 
and address questions of the scope of this 
disability including whether this extends 
to intervertebral disc syndrome and/or 
radicular symptoms affecting the right or 
left lower extremity, as contrasted with 
conditions or symptoms affecting the lower 
extremities, or systemic in nature, due to 
any other causes.  In so doing, they 
should note other, unrelated disabilities, 
including the veteran's coronary artery 
disease status-post past catheterization, 
and status post more recent CABG times 
four in March 2006, as well as his history 
of vitamin K deficiency and associated 
cramps of the feet and legs.  Examiners 
should also note the most recent VA 
examination of the low back for 
compensation purposes, in February 2004, 
as well as the veteran's subsequent 
contention, at his July 2006 hearing, that 
in the past six months he was having 
incapacitating episodes requiring bed rest 
for at least three days each (though not 
then prescribed by a doctor, and 
apparently without any doctor examining 
the veteran during such exacerbations) 
occurring every two to three weeks, with 
an estimated dozen such episodes in the 
six months prior to that hearing.  A copy 
of this remand, or the hearing transcript, 
may be reviewed for the scope of these 
contentions.  

b.  The examiners should also address and 
attempt to resolve the apparent 
discrepancy between the veteran's 
contentions in July 2006 of severe right 
lower extremity radicular symptoms, and 
findings by his Charleston AFB treating 
physician as documented in an August 2004 
statement by that physician, of left lower 
extremity radiculopathy but not right 
lower extremity radiculopathy.  The 
examiners should report any specific 
information as to the frequency and 
duration of incapacitating episodes in the 
past 12 months requiring both treatment by 
a physician and prescribed bed rest.

c.  The orthopedic examination should 
address ranges of painless motion of the 
thoracolumbar spine as well as the spine 
as a whole.  Any pain with motion or pain 
with other functional use should be noted.  
Regarding limitation of motion found, the 
orthopedic examiner should comment on the 
presence or absence of associated pain, 
weakened movement, excess fatigability, 
incoordination, muscle atrophy, and the 
functional loss resulting from any such 
manifestations.  The examiner should 
attempt to provide a range of useful 
motion of the thoracolumbar spine, as well 
as the spine as a whole, in both flexion 
and extension, with consideration of these 
impacting factors of pain, weakened 
movement, excess fatigability, and 
incoordination.  

d.  The neurological examination should 
address, for each lower extremity, the 
extent of impairment of functioning 
attributable to the veteran's 
radiculopathy (if present), and whether 
this in turn is due to the veteran's 
service-connected low back strain, as 
differentiated (to the extent possible) 
from any unrelated lower extremity 
impairments and systemic impairments 
(again, if present), to include any 
unrelated neurological or circulatory 
disease associated with coronary artery 
disease and/or vitamin K deficiency.

e.  A complete rationale, supported by 
medical evidence, should be provided for 
all opinions expressed.  If some questions 
cannot be answered without resorting to 
mere speculation, this should be stated.

3.  Thereafter, and following any development 
indicated by obtained records, the RO should 
readjudicate the remanded claims de novo.  If 
the benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran and 
his representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



__________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


